By the Court, McKinstry, J.:
It was not error to overrule the objection -to the sheriff’s *260deed. The judgment and execution were proved independently of the deed, and the deed itself recites enough to show the authority of the officer—that the sale was made under and by virtue of an execution issued upon a judgment of the County Court, in an action wherein A. Montgomery was plaintiff, and Thomas Long defendant. These facts bring the case within the rule laid down in Clark v. Sawyer, 48 Cal. 133. (See also Blood v. Light, 38 Cal. 657.)
Judgment affirmed.
Mr. Chief Justice Wallace, did not express an opinion.